DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weichinger EP 1923367.
Regarding claims 1, 3, and 6, Weichinger teaches a calcination installation for calcining cement (Figure 3). The installation includes a calciner in a longitudinal direction having an inlet at the bottom and a flue gas outlet at the top (Fig. 3, item 3). The calciner includes an oxygen inlet at the lower inlet of the calciner (Fig. 3, Item 14), and a fuel inlet (Fig. 3, Item 13). The calciner is fed preheated meal (Fig. 3, Item 1), and flue gas is recirculated to the calciner (Fig. 3, Item 15). The oxygen inlet is located below the fuel inlet (Figure 3).
Regarding claim 4, the installation includes equipment to remove carbon dioxide from the flue gas (Fig. 3, Item 18).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the features of claim 2.
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the Weichinger fails to disclose at least one raw meal inlet located below or at the point 14, and that Weichinger does not teach one of the two configurations for the oxidant, fuel and meal inlets recited in claim 1. In response, the Weichinger reference meets the alternative “the lowermost fuel inlet level is located above the lowermost oxidant inlet level at a fuel-lean zone distance Df>0 from the lowermost oxidant inlet level in the longitudinal direction, a least one raw meal inlet being located below or at the lowermost fuel inlet level in the longitudinal direction”. In Fig. 3, the oxidant inlet 14 is below the fuel inlet 13. The raw meal inlet is at least “at” the fuel inlet because the arrow in Fig.3 points directly at the fuel inlet 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731